DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 08/16/2021.
Claims 1-9 are pending and are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Armolavicius (US 20160182329 A1) in view of Baird (US 20210152417 A1).
As to claim 1, Armolavicius teaches a client device for use with a home network controller and a local area network, the home network controller having network usage information stored therein, said client device comprising: 
a memory; and a processor configured to execute instructions stored on said memory to cause said client device to ([0007] memory storing instructions that, when executed, cause the processor to monitor a state of the network via the network interface): 
provide a calendar database ([0069] a supplied periodic schedule); 
retrieve the network usage information from the home network controller ([0070] predicted A-Z pairs that are expected to receive abnormally high or low loads together with associated timeframes and intensities); 
provide an indication to the user associated with the entry to the calendar database based on the network usage information ([0075] the enhanced optimization policy can include modifications to the input optimization policy, for example suppressing a scheduled optimization run based on an analysis of network congestion. Outputs of the network optimizer component include an optimized connection state and/or a report itemizing candidate connections (provide an indication to the user) that should be moved together with the recommended move order).
Armolavicius does not explicitly teach
receive an entry to the calendar database; and 
Baird teaches
receive an entry to the calendar database ([0022] using designated time slots may allow the network infrastructure to schedule interleaving of data traffic generated by the IoT devices with data traffic generated by other devices (receive an entry)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.	

As to claim 3, Armolavicius and Baird teach the client device of claim 1, wherein Baird further teaches
the indication includes a suggestion to change the entry to the calendar database ([0050] based on the determined network usage schedule, the network resource scheduling module generates a configuration update for configuring network resources (suggestion to change the entry to the calendar database) to implement the network usage schedule).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to predict a scaling action that may provide the greatest efficiency based on the type of traffic being served at a given time.	

As to claim 4, Armolavicius teaches a method of using a client device with a home network controller and a local area network, the home network controller having network usage information stored therein, said method comprising: 
providing, via a processor configured to execute instructions stored on a memory, a calendar database  ([0069] a supplied periodic schedule); 
retrieving, via the processor, the network usage information from the home network controller ([0070] predicted A-Z pairs that are expected to receive abnormally high or low loads together with associated timeframes and intensities);
providing, via the processor, an indication to the user associated with the entry to the calendar database based on the network usage information ([0075] the enhanced optimization policy can include modifications to the input optimization policy, for example suppressing a scheduled optimization run based on an analysis of network congestion. Outputs of the network optimizer component include an optimized connection state and/or a report itemizing candidate connections (provide an indication to the user) that should be moved together with the recommended move order).
Armolavicius does not explicitly teach
receiving, via the processor, an entry to the calendar database; 
Baird teaches
receiving, via the processor, an entry to the calendar database  ([0022] using designated time slots may allow the network infrastructure to schedule interleaving of data traffic generated by the IoT devices with data traffic generated by other devices (receive an entry)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.

As to claim 6, Armolavicius and Baird teach the method of claim 4, wherein Baird further teaches
the indication includes a suggestion to change the entry to the calendar database ([0050] based on the determined network usage schedule, the network resource scheduling module generates a configuration update for configuring network resources (suggestion to change the entry to the calendar database) to implement the network usage schedule).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to predict a scaling action that may provide the greatest efficiency based on the type of traffic being served at a given time.

As to claim 7, Armolavicius teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a client device for use with a home network controller and a local area network, the home network controller having network usage information stored therein, wherein the computer-readable instructions are capable of instructing the client device to perform the method comprising:
providing, via a processor configured to execute instructions stored on a memory, a calendar database ([0069] a supplied periodic schedule);
retrieving, via the processor, the network usage information from the home network controller ([0070] predicted A-Z pairs that are expected to receive abnormally high or low loads together with associated timeframes and intensities);
providing, via the processor, an indication to the user associated with the entry to the calendar database based on the network usage information ([0075] the enhanced optimization policy can include modifications to the input optimization policy, for example suppressing a scheduled optimization run based on an analysis of network congestion. Outputs of the network optimizer component include an optimized connection state and/or a report itemizing candidate connections (provide an indication to the user) that should be moved together with the recommended move order).
Armolavicius does not explicitly teach
receiving, via the processor, an entry to the calendar database; 
Baird teaches
receiving, via the processor, an entry to the calendar database ([0022] using designated time slots may allow the network infrastructure to schedule interleaving of data traffic generated by the IoT devices with data traffic generated by other devices (receive an entry)); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.

As to claim 9, Armolavicius and Baird teach the non-transitory, computer-readable media of claim 7, wherein Baird further teaches 
the computer-readable instructions are capable of instructing the client device to perform the method wherein the indication includes a suggestion to change the entry to the calendar database ([0050] based on the determined network usage schedule, the network resource scheduling module generates a configuration update for configuring network resources (suggestion to change the entry to the calendar database) to implement the network usage schedule).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the data to create a schedule, as taught by Baird.  One would be motivated to do so to predict a scaling action that may provide the greatest efficiency based on the type of traffic being served at a given time.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armolavicius (US 20160182329 A1) in view of Baird (US 20210152417 A1) and further in view of Chen (US 20190052532 A1).
As to claim 2, Armolavicius and Baird teach the client device of claim 1, Armolavicius does not explitly teach
wherein the network usage information includes a moving average of network bandwidth usage over predetermined period of time.
Chen teaches
wherein the network usage information includes a moving average of network bandwidth usage over predetermined period of time ([0049] bandwidth monitor of network switch periodically sends moving averages for bandwidth usage rates to policy engine).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the moving average network usage, as taught by Chen.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.

As to claim 5, Armolavicius and Baird teach the method of claim 4, Armolavicius does not explicitly teach
wherein the network usage information includes a moving average of network bandwidth usage over predetermined period of time.
Chen teaches
wherein the network usage information includes a moving average of network bandwidth usage over predetermined period of time ([0049] bandwidth monitor of network switch periodically sends moving averages for bandwidth usage rates to policy engine).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the moving average network usage, as taught by Chen.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.

As to claim 8, Armolavicius and Baird teach the non-transitory, computer-readable media of claim 7, Armolavicius does not explicitly teach wherein the computer-readable instructions are capable of instructing the client device to perform the method wherein the network usage information includes a moving average of network bandwidth usage over predetermined period of time.
Chen teaches
the network usage information includes a moving average of network bandwidth usage over predetermined period of time ([0049] bandwidth monitor of network switch periodically sends moving averages for bandwidth usage rates to policy engine).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Armolavicius disclosure, the moving average network usage, as taught by Chen.  One would be motivated to do so to minimize network congestion at the time and location of the upcoming events identified by the usage knowledge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kneckt (US 20070097867 A1), and
Mial (US 20210234764 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456